USCA1 Opinion

	




          June 5, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1383        No. 95-1941                                    UNITED STATES,                                      Appellee,                                          v.                                ANTONIO MEDINA PUERTA,                                Defendant, Appellant.                                 ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Robert E. Keeton, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Selya, Cyr and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Antonio Medina Puerta on brief pro se.            _____________________            Donald K.  Stern, United States  Attorney, and  Timothy Q. Feeley,            ________________                                _________________        Assistant United States Attorney, on brief for appellee.                                 ____________________                                 ____________________                 Per Curiam.  Appellant Antonio Medina Puerta appeals the                 __________            denial by the district court of his motions for  a new trial,            pursuant to  Fed. R.  Crim.  P. 33,  on  the basis  of  newly            discovered evidence,  and for  a correction of  his sentence,            pursuant to Fed. R. Crim. P. 35.  We affirm  the decisions of            the district court.                 Having carefully  reviewed the  record in this  case, we            find  no  abuse of  the  district court's  discretion  in its            implicit  determination that  the allegedly  newly discovered            evidence presented by appellant was of insufficient weight to            sustain his burden of showing that  it would "probably result            in an  acquittal  upon retrial  of  the defendant."    United                                                                   ______            States v. Wright, 625 F.2d 1017, 1019 (1st Cir. 1980).             ______    ______                 Appellant  also   claims  that  he  is   entitled  to  a            correction of  his sentence because the  government allegedly            miscalculated  what  his  sentence  would have  been  if  the            Federal  Sentencing Guidelines  applied to  this case.   This            argument is without merit since there is no evidence that the            district court was influenced by the government's calculation            when the  court imposed  its sentence in  this pre-Guidelines            case.  Appellant's other  arguments regarding sentencing were            not  raised in  the  district court  and  hence will  not  be            considered on appeal.  United States v. Carrillo-Figueroa, 34                                   _____________    _________________            F.3d 33, 39 (1st Cir. 1994).                 Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___                                         -2-